Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the amended claimed limitations of the fixed gripper partially within a slit in a lower plate and the movable support in contact with front wall portions of the lower plate on opposite sides of the slit, as now set forth in independent claims 1, 8 and 15. Applicant’s arguments regarding the prior art of record are persuasive and overcome the previous rejection in view of JP619 and Uno. Accordingly, claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675